DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Answer
2.	Applicant’s submission filed on 11/16/2020 as been entered. Claims 1-27 are pending.

Examiner’s Answer
3.	In view of the appeal brief filed on 11/16/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8, 10, 13-17, 19, 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Peri (US 2015/0080821 A1).
	Regarding claim 1, Peri discloses an absorbent article (diaper 20) comprising: 
a. a primary topsheet (24) having a body-facing surface and a garment-facing surface (Figs. 5-6, ¶ 0076-0077); 
b. a backsheet (25) having a body-facing surface and garment-facing surface (Figs. 5-6, ¶ 0076-0077); 
c. an absorbent core (28) having a front end portion (280 towards edge 10), a central portion (point C near transversal line 90), and a rear end portion (282 towards edge 12) along its length (L), said core being disposed between said primary topsheet 
wherein said article exhibits an article length (L) of from 5 cm to 40 cm (¶ 0031), equivalent to 50 mm to 400 mm, which encompasses the claimed range of 250 mm to 329 mm according to an Article Length Method, and a dry pad thickness of between 3 mm to 12 mm (¶ 0080), which encompasses the claimed range of 4.4 mm to 9.5 mm according to a Pad Thickness Method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the length of the article between 250 mm to 329 mm and the dry pad thickness of between 4.4 mm to 9.5 mm, since it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Peri further discloses the article is formed from substantially the same materials (topsheet materials taught as “porous foams, reticulated foams, apertured plastic films, woven or nonwoven materials” ¶ 0084, backsheet materials taught as “thin plastic film such as a thermoplastic film” “woven webs”, “nonwoven webs”, “composite materials”, “microporous films” ¶ 0089, absorbent core materials taught as “superabsorbent polymer particles” ¶ 0040-0042) as identified in the present specification (see present specification topsheet materials p. 11 lines 5-9, backsheet materials p. 21 lines 1-2, absorbent materials. p. 22 lines 4-6).


Similarly, regarding claims 2-4, since Peri discloses the article is formed from substantially the same materials as identified in the present specification (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an acquisition time for a load of 20 ml of less than 10 seconds (claim 2), less than 9 seconds (claim 3), less than 8.5 seconds (claim 4),  

Similarly, regarding claim 5, Peri further discloses wherein said article exhibits a dry pad thickness of between 3 mm to 12 mm (¶ 0080), which encompasses the claimed range of 4.6 mm to 8.5 mm according to a Pad Thickness Method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the dry pad thickness of between 4.6 mm to 8.5 mm, since it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Similarly regarding claims 6-7, since Peri discloses the article is formed from substantially the same materials as identified in the present specification (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an energy of recovery, at a load of 10 ml, from 6.5 mJ to 9 mJ (claim 6), and from 6.8 mJ to 8 mJ (claim 7) according to the Bunch Compression Method, since it would be obvious that substantially identical composition exhibit the same properties. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)”.

Regarding claim 8, Peri further describes the absorbent article wherein the core comprises a) a first laminate (16, 61) which includes a first superabsorbent layer (61) disposed onto a first distribution layer (16) and b) a second laminate (16’, 62) which includes a second distribution layer (16’) joined to a second superabsorbent layer (62), 

Regarding claim 10, Peri further describes the front end portion (280) and the rear end portion (282) to be respectively disposed at opposing ends of the central portion (point C) of the core (28) (Fig. 1, ¶ 0027). 

Regarding claim 13, Peri further discloses the first (61) and second (62) superabsorbent layers to span greater than 50% of the cross-direction width of the respective adjoining first (16) or second (16’) distribution layer (Figs. 3-4, ¶ 0040), as the superabsorbent layers are shown to extend almost 100% of the length of the distribution layers. 

Regarding claim 14, Peri further teaches the first and the second superabsorbent layers (both comprising absorbent material 28) are substantially free of airfelt (¶ 0028). 

Regarding claim 15, Peri further teaches the first superabsorbent layer (61) to be disposed discontinuously onto the first distribution layer (16), as the channels (26, 27) in the absorbent core (28) disrupt the continuous pattern (¶ 0054). 

Regarding claim 16, Peri further teaches the second super absorbent layer (62) to be disposed in a continuous pattern (¶ 0040). The individual stripes, or layers (61, 62), of absorbent material are disposed in a continuous pattern to each other.  

Regarding claim 17, Peri further teaches the first (16, 61) and second (16’, 62) laminates to have cross-direction widths that are the same (Figs. 2, 4). 

Regarding claim 19, Peri further teaches the first (16, 61) and second (16’, 62) laminates to have machine-direction lengths that are the same (Figs. 3, 4). 

Regarding claim 22, Peri further describes that the first (16, 61) and second (16’, 62) laminates each have a first end (280) that is complimentary in shape to a respective second end (282) of the same laminate (Fig. 3). The laminates make up the absorbent core which is rectangular in shape (Fig. 1, ¶ 0010).

Regarding claim 23, Peri discloses an absorbent article (diaper 20) comprising: 
a. a primary topsheet (24) having a body-facing surface and a garment-facing surface (Figs. 5-6, ¶ 0076-0077); 
b. a backsheet (25) having a body-facing surface and garment-facing surface (Figs. 5-6, ¶ 0076-0077); 
c. an absorbent core (28) which is disposed between said primary topsheet garment-facing surface and said backsheet body-facing surface and wherein said core 
wherein said article exhibits an article length (L) of from 5 cm to 40 cm (¶ 0031), equivalent to 50 mm to 400 mm, which encompasses the claimed range of 250 mm to 329 mm according to an Article Length Method, and a dry pad thickness of between 3 mm to 12 mm (¶ 0080), which encompasses the claimed range of 4.4 mm to 9.5 mm according to a Pad Thickness Method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the length of the article between 250 mm to 329 mm and the dry pad thickness of between 4.4 mm to 9.5 mm, since it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Peri further discloses the article is formed from substantially the same materials (topsheet materials taught as “porous foams, reticulated foams, apertured plastic films, woven or nonwoven materials” ¶ 0084, backsheet materials taught as “thin plastic film such as a thermoplastic film” “woven webs”, “nonwoven webs”, “composite materials”, “microporous films” ¶ 0089, absorbent core materials taught as “superabsorbent polymer particles” ¶ 0040-0042) as identified in the present specification (see present 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an acquisition time for a load of 20 ml of less than about 11 seconds, according to a Speed of Acquisition with Balloon Applied Pressure Method, and an energy of recovery, at a load of 10 ml, from 6.2 mJ to 10 mJ, according to a Bunch Compression Method, since it would be obvious that substantially identical composition exhibit the same properties. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)”.

Regarding claim 26, Peri discloses an absorbent article (diaper 20) comprising a chassis which (Figs. 5-6, ¶ 0076-0077) comprises: 

b. a backsheet (25) having a body-facing surface and garment-facing surface (Figs. 5-6, ¶ 0076-0077); 
c. an absorbent core (28) which is disposed between said primary topsheet garment-facing surface and said backsheet body-facing surface and wherein said core comprises a first laminate (16, 61), which includes a first superabsorbent layer (61) disposed discontinuously onto a first distribution layer, as the channels (26, 27) in the absorbent core (28) disrupt the continuous pattern (¶ 0054), and a second laminate (16’, 62) which includes a second distribution layer (16’) joined to a second superabsorbent layer (62); wherein said first distribution layer is joined to said second distribution layer (Figs. 3-6, ¶ 0040); and 
wherein said article exhibits an article length (L) of from 5 cm to 40 cm (¶ 0031), equivalent to 50 mm to 400 mm, which encompasses the claimed range of 250 mm to 329 mm according to an Article Length Method, and a dry pad thickness of between 3 mm to 12 mm (¶ 0080), which encompasses the claimed range of 4.4 mm to 9.5 mm according to a Pad Thickness Method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the length of the article between 250 mm to 329 mm and the dry pad thickness of between 4.4 mm to 9.5 mm, since it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Peri further discloses the article is formed from substantially the same materials (topsheet materials taught as “porous foams, reticulated foams, apertured plastic films, woven or nonwoven materials” ¶ 0084, backsheet materials taught as “thin plastic film such as a thermoplastic film” “woven webs”, “nonwoven webs”, “composite materials”, “microporous films” ¶ 0089, absorbent core materials taught as “superabsorbent polymer particles” ¶ 0040-0042) as identified in the present specification (see present specification topsheet materials p. 11 lines 5-9, backsheet materials p. 21 lines 1-2, absorbent materials. p. 22 lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an acquisition time for a load of 20 ml of less than about 11 seconds, according to a Speed of Acquisition with Balloon Applied Pressure Method, and an energy of recovery, at a load of 10 ml, from 6.2 mJ to 10 mJ, according to a Bunch Compression Method, since it would be obvious that substantially identical composition exhibit the same properties. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted .

7.	Claims 9, 11-12, 18, 20, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Peri in view of Hirt (US 5454800).
Regarding claim 9, all of the elements of the current invention are substantially disclosed by Peri, as applied above in claim 8. Peri teaches the first distribution layer (16) joined to the second distribution layer (16’) (Peri Figs. 2-4, ¶ 0040, 0055), but is silent to the first and second distribution layers being joined in an offset manner. 
Hirt, however, teaches an absorbent article (10) in the same field of endeavor, with a topsheet (cover 12), backsheet (baffle 14) and an absorbent core (absorbent 16) comprising a first laminate (second member 20) and a second laminate (first member 18) joined in an offset manner along a length of the core such that the central portion of the core is formed from an overlapping joinder of the first and second laminates (Hirt Figs. 1-2, Col 3 lines 49-54, and Col 4 lines 35-38). Hirt teaches this feature to maximize the benefit of the wicking capacity of the layers and decrease the side leakage (as motivated by Hirt Col 4, lines 50-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent article of Peri to have the laminates joined in an offset manner, as taught by Hirt, to decrease the leakage and 

Regarding claim 11, all of the elements of the current invention are substantially disclosed by Peri, as applied above in claim 8; except the first and second superabsorbent layers having different cross direction widths. 
Hirt, however, teaches an absorbent article (10) in the same field of endeavor, with an absorbent core (16) made up of a first absorbent member (20) and a second absorbent member (18), that each contain a superabsorbent layer (Hirt Figs. 1-2, Col 3, lines 49-54), wherein the first and second laminates have different cross-direction widths from one another (Hirt Figs. 1-2, also Col 4, lines 35-41). Hirt teaches this feature to maximize the benefit of the wicking capacity of the layers and decrease the side leakage (as motivated by Hirt Col 4, lines 50-63). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent article of Peri to have the first and second superabsorbent layers have different cross-direction widths, as taught by Hirt, to decrease leakage and allow the article to exhibit different absorbent and wicking properties throughout the core. 

Regarding claim 12, all of the elements of the current invention are substantially disclosed by Peri and Hirt, as applied above in claim 11; except the first superabsorbent layer having a lesser cross-direction width than the second superabsorbent layer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination absorbent article of Peri and Hirt to have the first superabsorbent layer have a lesser cross-direction width than the second superabsorbent layer, as taught by Hirt, to decrease leakage and allow the article to exhibit different absorbent and wicking properties throughout the core.

Regarding claim 18, all of the elements of the current invention are substantially disclosed by Peri, as applied above in claim 8; except the first and second laminates having different cross-direction widths. 
Hirt, however, teaches an absorbent article (10) in the same field of endeavor, with an absorbent core (16) made up of a first absorbent member (20) and a second absorbent member (18), wherein the first and second laminates have different cross-direction widths from one another (Hirt Figs. 1-2, Col 4, lines 35-41). Hirt teaches this feature to maximize the benefit of the wicking capacity of the layers and decrease the side leakage (as motivated by Hirt Col 4, lines 50-63). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of Peri to have the first and second laminates have different cross-direction widths, as taught by Hirt, to 

Regarding claim 20, all of the elements of the current invention are substantially disclosed by Peri, as applied above in claim 8; except the first and second laminates having different machine-direction lengths. 
Hirt, however, teaches an absorbent article (10) with an absorbent core (16) made up of a first absorbent member (20) and a second absorbent member (18), wherein the first and second laminates have different machine-direction lengths from one another (Hirt Figs. 1-2, Col 4, lines 35-41), as the first laminate (20) is shown to end before the end of the article and Hirt teaches that the second laminate (18) can extend the length of the article (Hirt Col 3, lines 55-57). Hirt teaches this feature to maximize the benefit of the wicking capacity of the layers and decrease the side leakage (as motivated by Hirt Col 4, lines 50-63). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of Peri to make the first and second laminates have different machine-direction lengths, as taught by Hirt, to decrease leakage and allow the article to exhibit different absorbent and wicking properties throughout the core.

Regarding claim 24, Peri further discloses the core to comprise a second laminate (16’, 62) having a first end (280) which is complimentary in shape to its respective second end (282) (Peri Figs. 1, 3, ¶ 0027, 0040). The laminates make up the 
Hirt, however, teaches an absorbent article (10) in the same field of endeavor, with a topsheet (cover 12), backsheet (baffle 14) and an absorbent core (absorbent 16) comprising a first laminate (second member 20) and a second laminate (first member 18) joined in an offset manner along a length of the core (Hirt Figs. 1-2, Col 3 lines 49-54, Col 4 lines 35-38). Hirt teaches this feature to maximize the benefit of the wicking capacity of the layers and decrease the side leakage (as motivated by Hirt Col 4, lines 50-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent article of Peri to have the layers joined in an offset manner, as taught by Hirt, to decrease the leakage and allow the article to exhibit different absorbent and wicking properties throughout the core.


a. a primary topsheet (24) having a body-facing surface and a garment-facing surface (Figs. 5-6, ¶ 0076-0077); 
b. a backsheet (25) having a body-facing surface and garment-facing surface (Figs. 5-6, ¶ 0076-0077); 
c. an absorbent core (28) which is disposed between said primary topsheet garment-facing surface and said backsheet body-facing surface and wherein said core comprises 
1) a first laminate (16, 61), which includes a first superabsorbent layer (61) disposed onto a first distribution layer (16) (Peri Figs. 3-4, ¶ 0040) and 
2) a second laminate (16’, 62) which includes a second distribution layer (16’) joined to a second superabsorbent layer (62); wherein said first distribution layer is joined to said second distribution layer along a length of the absorbent article (Figs. 3-6, ¶ 0040); and 
wherein said article exhibits an article length (L) of from 5 cm to 40 cm (¶ 0031), equivalent to 50 mm to 400 mm, which encompasses the claimed range of 250 mm to 329 mm according to an Article Length Method, and a dry pad thickness of between 3 mm to 12 mm (¶ 0080), which encompasses the claimed range of 4.4 mm to 9.5 mm according to a Pad Thickness Method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the length of the article between 250 mm to 329 mm and the dry pad thickness of between 4.4 mm to 9.5 mm, since it has been prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Peri further discloses the article is formed from substantially the same materials (topsheet materials taught as “porous foams, reticulated foams, apertured plastic films, woven or nonwoven materials” ¶ 0084, backsheet materials taught as “thin plastic film such as a thermoplastic film” “woven webs”, “nonwoven webs”, “composite materials”, “microporous films” ¶ 0089, absorbent core materials taught as “superabsorbent polymer particles” ¶ 0040-0042) as identified in the present specification (see present specification topsheet materials p. 11 lines 5-9, backsheet materials p. 21 lines 1-2, absorbent materials. p. 22 lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an acquisition time for a load of 20 ml of less than about 11 seconds, according to a Speed of Acquisition with Balloon Applied Pressure Method, and an energy of recovery, at a load of 10 ml, from 6.2 mJ to 10 mJ, according to a Bunch Compression Method, since it would be obvious that substantially identical composition exhibit the same properties. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant 
Peri is silent to either of the first or second laminates having a larger cross-direction width than the other. 
Hirt, however, teaches an absorbent article (10) in the same field of endeavor, with an absorbent core (16) made up of a first laminate (20) and a second laminate (18), wherein either of the first or second laminates having a larger cross-direction width than the other, as Hirt teaches the first laminate (20) to have a larger cross-direction width than the second laminate (18) (Hirt Figs. 1-2, Col 4 lines 35-41). Hirt teaches this feature to maximize the benefit of the wicking capacity of the layers and decrease the side leakage (as motivated by Hirt Col 4, lines 50-63). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent article of Peri to have either of the first or second laminates having a larger cross-direction width than the other, as taught by Hirt, to decrease leakage and allow the article to exhibit different absorbent and wicking properties throughout the core. 

Regarding claim 27, all of the elements of the current invention are substantially disclosed by Peri, as applied above in claim 26. Peri teaches the first distribution layer 
Hirt, however, teaches an absorbent article (10) in the same field of endeavor, with a topsheet (cover 12), backsheet (baffle 14) and an absorbent core (absorbent 16) comprising a first laminate (second member 20) and a second laminate (first member 18) joined to one another in an offset manner (Hirt Figs. 1-2, Col 3 lines 49-54, and Col 4 lines 35-38). Hirt teaches this feature to maximize the benefit of the wicking capacity of the layers and decrease the side leakage (as motivated by Hirt Col 4, lines 50-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent article of Peri to have the laminates joined in an offset manner, as taught by Hirt, to decrease the leakage and allow the article to exhibit different absorbent and wicking properties throughout the core. 

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Peri in view of Chmielewski (US 6068620).  
Regarding claim 21, all of the elements of the current invention are substantially disclosed by Peri, as applied above in claim 8; except the first and second distribution layers each comprising an airlaid material.
Chmielewski, however, teaches an absorbent article in the same field of endeavor, with a distribution layer (344) comprising an airlaid material (Chmielewski Col 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of Peri to include an airlaid material in the first and second distribution layers, as taught by Chmielewski, to rapidly transport liquid through the distribution layer to the superabsorbent layer. 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 15/729792 (‘792) and over claims 1-26 of copending Application No. 15/729839 (‘839). Although the claims at issue are not identical, they are not patentably distinct from each other because these applications all provide the same structure and discovering the optimum ranges involves only routine skill in the art.
	Claim 1 of the present application, claim 1 of copending application ‘792, and claim 1 of copending application ‘839, differ in article length, acquisition time, dry pad thickness and energy of recovery. However, the article lengths of 330 mm to 370 mm In re Aller, 105 USPQ 233. Further, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	The acquisition times for a load of 40 ml of less than 22 seconds (‘839), for a load of 60 ml of less than 39 seconds (‘792), and for a load of 20 ml of less than 11 seconds (‘870), and energies of recovery at a load of 20 ml from about 4.4 mJ to 10 mJ (‘839) at a load of 30 ml from about 4 mJ to 11 mJ (‘792), and at a load of 10 ml from about 6.2 mJ to 10 mJ (‘870) would be obvious over one another since the applications all disclose substantially identical article compositions and substantially identical compositions exhibit the same properties. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted 
	This reasoning applies to claims 2-26 (‘839), 2-25 (‘792) and 2-27 (‘870).
11.	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
12.	Applicant’s arguments, see Appeal Brief, filed 11/16/2020, with respect to the rejection(s) of claim(s) 1-8, 10, 13-17, 19, 22-23 and 26 under 35 USC 103 over Peri and Mansfield, and claims 9,11-12, 18, 20, 24 and 27 under 35 USC 103 over Peri, Mansfield and Hirt, and claim 21 under 35 USC 103 over Peri, Mansfield and Chmielewski have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peri, with teachings from Hirt and Chmielewski. Mansfield has been removed.
Regarding Applicants arguments in section 1A that the energy of recovery taught by Mansfield is not analogous to the energy of recovery of the present claims according to the Bunch Compression Method, Mansfield has been withdrawn. Regarding Applicants arguments in section 1B that the acquisition time taught by Peri is not analogous to the acquisition time of the present claims according to the Speed of Acquisition with Balloon Applied Pressure Method, it is noted that the test methods 
In the present specification, several materials known in the art are indicated as suitable materials for the topsheet, backsheet and absorbent core. As such, the materials disclosed by Peri are established as suitable materials for the article of the present application. Since these materials are not novel, it would have been obvious to have made the article according to the structure of Peri, resulting in the structure as claimed. Furthermore, it is noted that it is obvious that substantially identical products will exhibit the same properties. If the test methods suggested by the present application are performed on the article of Peri, having taught the same materials, the outcome of the Bunch Compression Method (Arguments in section 1A) as well as the Speed of Acquisition with Balloon Applied Pressure Method (Arguments in section 1B) would have been obvious. The attached rejection does not require teachings from Mansfield to teach an energy of recovery, as this energy of recovery value is defined by the structure and materials of the article, which have been shown to have been obvious solely over Peri. 
Regarding Applicant’s remarks to the teaching references, Hirt and Chmielewski, in sections II-IV, Peri has been found to teach all of the elements of the independent claims, 1, 23, 25 and 26 (see above). As such, the claimed invention is not required to be suggested in all of the references. Hirt and Chmielewski are maintained to cure the 
Regarding Applicant’s remarks to the provisional double patenting rejection, even without relying on Mansfield and Peri, the co-pending patent applications (15/729839, 15/729792) contain patentably indistinct claims. The provisional double patenting rejection is maintained.
	All of the elements of the claimed invention have been taught in view of Peri, with teachings from Hirt and Chmielewski. See above rejection. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	01/25/2021